 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT F. REILY JR., by and through               Case No.: 19-CV-2366 JLS (BLM)
     ROBERT F. REILLY III as power of
12
     attorney,                                         ORDER DENYING AS MOOT
13                                    Plaintiff,       DEFENDANT’S MOTION TO
                                                       DISMISS
14   v.
15                                                     (ECF No. 5)
     UNITED STATES OF AMERICA,
16                                  Defendant.
17
18         Presently before the Court is Defendant the United States of America’s Motion to
19   Dismiss (ECF No. 5). After Defendant filed the Motion, Plaintiff filed his First Amended
20   Complaint (ECF No. 9). In light of Plaintiff’s First Amended Complaint, the Court
21   DENIES AS MOOT Defendants’ Motion to Dismiss the original complaint.
22         IT IS SO ORDERED.
23   Dated: February 14, 2020
24
25
26
27
28

                                                   1
                                                                            19-CV-2366 JLS (BLM)
